           Case 18-04023-KKS     Doc 109   Filed 07/20/21   Page 1 of 16




               UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF FLORIDA
                    TALLAHASSEE DIVISION

IN RE:

     DEXTER DAY GILBERT,                          CASE NO.: 18-40399-KKS
                                                  CHAPTER 7
          Debtor.
__________________________________/

     NUTRIEN AG SOLUTIONS, INC.                   ADV. NO.: 18-04023-KKS
     F/K/A CROP PRODUCTION
     SERVICES, INC.,

            Plaintiff,

v.

     DEXTER DAY GILBERT,

          Defendant.
__________________________________/

     FINDINGS OF FACT, CONCLUSIONS OF LAW, AND
MEMORANDUM OPINION IN SUPPORT OF JUDGMENT IN FAVOR
                   OF DEFENDANT

       THIS MATTER came before the Court for trial on April 6, 2021.

The Court issues these Findings of Fact and Conclusions of Law pursuant

to Fed. R. Civ. P. 52(a)(1) made applicable by Fed. R. Bankr. P. 7052.

                                  SUMMARY

       Defendant had been buying farm supplies from Plaintiff on credit



KKS, assisted by NCM, NJM, SAK
            Case 18-04023-KKS       Doc 109      Filed 07/20/21   Page 2 of 16




since 2012. By March of 2017, Defendant owed Plaintiff over $100,000.00

for supplies for his 2016 crops and was in default on his payments. To

pay this debt, in July of 2017 Defendant executed an assignment of

proceeds from a government crop program on certain property he was

farming in favor of Plaintiff. In exchange, Plaintiff did not sue Defendant.

It later turned out that Defendant did not have the legal right to assign

those government crop proceeds. In this adversary proceeding, Plaintiff

has tried to show that Defendant’s execution of the assignment was a

false and/or fraudulent statement made with intent to deceive, on which

Plaintiff justifiably relied, to its detriment.

       The parties presented evidence and testimony at trial in addition

to stipulating to numerous facts prior to trial.1 At the conclusion of the

trial, the Court required the parties to submit proposed findings of fact

and conclusions of law, which they have. 2 Having reviewed the evidence

and testimony, the parties’ proposed Findings of Fact and Conclusions of

Law and relevant case law, and having considered the demeanor and

credibility of the witnesses at trial, the Court finds that Plaintiff failed to



1See Joint Statement of Undisputed Facts, ECF No. 78.
2Plaintiff’s Notice of Filing Proposed Findings of Fact and Conclusions of Law, ECF No. 107;
Defendant’s Proposed Findings of Fact and Conclusions of Law, ECF No. 108.


                                             2
               Case 18-04023-KKS      Doc 109      Filed 07/20/21   Page 3 of 16




prove each element of its claims by a preponderance of the evidence. For

the reasons stated below, the Court will enter judgment in favor of

Defendant.

                               PROCEDURAL HISTORY

         Defendant, Dexter Day Gilbert, filed a Chapter 7 bankruptcy

petition on July 20, 2018. 3 Plaintiff, Nutrien Ag Solutions, Inc. f/k/a Crop

Production Services, Inc. (“Nutrien Ag”), initiated this Adversary

Proceeding on December 6, 2018 and filed its second amended complaint

(“Complaint”), on which the case was tried, on May 9, 2019.4

         In its Complaint, Nutrien Ag seeks to except Defendant’s debt from

discharge under various subsections of 11 U.S.C. § 523. In Count I,

Nutrien Ag alleges that Defendant’s debt is nondischargeable under

§ 523(a)(2)(A) because Defendant obtained the forbearance through

misrepresentation and/or false pretenses. In Count II, Nutrien Ag claims

the debt is nondischargeable under 11 U.S.C. § 523(a)(2)(A) because

Defendant obtained the forbearance through actual fraud. In Count III,

Nutrien Ag asserts the debt is nondischargeable under 11 U.S.C.


3   Voluntary Petition, In re Gilbert, No. 18-40399-KKS (Bankr. N.D. Fla. July 20, 2018), ECF
No. 1.
4Complaint Pursuant to 11 U.S.C. § 523(a)(2)(A) and 523(a)(6), ECF No. 1; Second Amended
Complaint Pursuant to 11 U.S.C. § 523(a)(2)(A) and 523(a)(6), ECF No. 43.


                                               3
              Case 18-04023-KKS    Doc 109     Filed 07/20/21   Page 4 of 16




§ 523(a)(6) because in obtaining the forbearance, Defendant willfully and

maliciously injured Nutrien Ag. In Count IV, Nutrien Ag alleges that the

debt is nondischargeable under 11 U.S.C. § 523(a)(2)(B) because

Defendant made materially false statements in writing concerning his or

an insider’s financial condition.

                               FINDINGS OF FACT

         Defendant has farmed various crops on his own land and various

rental lands for decades. 5 Since 2012, Defendant financed his farming

operation in part by buying farming products from Nutrien Ag on credit.6

Defendant would customarily obtain products from Nutrien Ag, plant,

grow, and harvest crops, and then repay Nutrien Ag at the end of each

crop year from the crop proceeds. Over the years, Defendant also funded

his farming operations with crop disaster assistance from the United

States Department of Agriculture (“USDA”) under its “Non-Insured Crop

Disaster Assistance Program” (“NAP”).

         Nutrien Ag last sold products to Defendant on credit in 2016. 7 By




5   ECF No. 78, ¶ 1.
6 Id. ¶ 2.
7 Id. The repayment terms for these transactions were governed by a “Commercial Credit

Agreement/Terms and Conditions” (“Agreement”) signed on March 14, 2012. See Pl. Ex. 8, at
pp. 5–6, ECF No. 93-8.


                                           4
             Case 18-04023-KKS        Doc 109      Filed 07/20/21   Page 5 of 16




the end of the 2016 crop year, Defendant owed Nutrien Ag more than

$100,000.00. 8 Although it would have been customary for Defendant to

pay Nutrien Ag from proceeds of the sale of his 2016 crops, Defendant did

not do so because he suffered what he described as a catastrophic crop

failure. Defendant made his last partial payment to Nutrien Ag in March

of 2017. 9 After being unable to make additional payments, Defendant

told Nutrien Ag’s representative, “Andy” Armstrong, that he was going

to do everything possible to pay his debt.

       In 2017, as usual, Defendant named each tract of land a “farm” and

listed various friends and family members, including his nephew,

Ja’Drian      L.    Gilbert     (“Ja’Drian”),       as   “producers”        on    the    NAP

applications. 10 Defendant submitted applications to the USDA for 2017

NAP proceeds for each of the “farms” he was operating, including the one

in Ja’Drian’s name. By March of 2017, Defendant had pledged the NAP

proceeds from all land he was farming, except the farm in Ja’Drian’s

name, to secure a $1.1 million credit line with Trinity Bank. After



8 ECF No. 78, ¶ 3.
9 Id. at ¶ 4; Pl. Ex. 3, ECF No. 93-3. According to Nutrien Ag, as of July 20, 2018, the date he
filed his Chapter 7 Petition, Defendant owed Nutrien Ag $121,456.89. ECF No. 43, ¶ 9; Pl.
Ex. 8, at p. 2, ECF No. 93-8.
10 Defendant testified that has acted as a father figure to Ja’Drian since Ja’Drian’s father,

Defendant’s brother, died when Ja’Drian was a boy.


                                               5
            Case 18-04023-KKS        Doc 109     Filed 07/20/21   Page 6 of 16




discussions with Nutrien Ag on how he was going to repay the debt he

still owed Nutrien Ag for his 2016 crops, on or about July 26, 2017,

Defendant signed, as power of attorney for Ja’Drian, a document entitled

“Assignment of Payment,” pledging up to $125,000.00 of the NAP

proceeds      from     the    farm     in   Ja’Drian’s      name      to    Nutrien      Ag

(“Assignment”). 11 Defendant admits that in exchange for the Assignment,

Nutrien Ag gave him extra time to pay the debt for his 2016 crop year.

Wendy Glass, a Special Assets Manager for Nutrien Ag, testified at trial

that without the Assignment Nutrien Ag would have filed suit against

Defendant.

       Ja’Drian never actively farmed. 12 In fact, Ja’Drian was physically

incapable of farming during most of the 2017 crop year because he was

incarcerated. 13 In early 2018, the USDA denied Defendant’s application

for NAP proceeds for the farm in Ja’Drian’s name on the basis that

farming under another person’s name as “producer” violated USDA

rules.14 That denial left Defendant with no means to repay Nutrien Ag.


11 Pl. Ex. 1, ECF No. 93-1; ECF No. 78, ¶ 6.
12
   Apparently, none of the other family or friends Debtor listed on NAP applications actively
participated in farming.
13 Ja’Drian was incarcerated beginning on March 20, 2017; he remained in custody until he

was acquitted by a jury in 2019. Pl. Ex. 11, at pp. 2–5, ECF No. 96-1.
14 ECF No. 78, ¶ 7. On May 29, 2018, the United States, on behalf of the USDA, filed criminal

charges against Defendant, alleging that between February of 2016 and January 18, 2017 he


                                             6
            Case 18-04023-KKS        Doc 109      Filed 07/20/21   Page 7 of 16




       Defendant testified that before receiving notice in 2018 that his

NAP application in Ja’Drian’s name was denied he did not know that

filing applications in friends’ and family’s names was improper. After the

government denied the NAP application in Ja’Drian’s name and informed

Defendant that such applications were prohibited, Defendant submitted

no additional NAP applications in the names of friends or family.

                             CONCLUSIONS OF LAW

        A.    Nutrien Ag has not proven that Debtor made a false
        representation with intent to deceive on which Nutrien Ag
                    justifiably relied to its detriment.

       Section 523(a)(2)(A) excepts from discharge a debt “for . . . an

extension, renewal, or refinancing of credit to the extent obtained by—

(A) false pretenses, a false representation, or actual fraud . . . .” 15 Most

courts have held that a forbearance is an “extension of credit” under 11

U.S.C. § 523(a)(2)(A). 16 A party seeking a ruling that a debt is



“did willfully and knowingly steal and purloin” NAP proceeds to which he was not entitled.
Pl. Ex. 5, at p. 1, ECF No. 93-5. Defendant assisted the government’s investigation of the
charges against him; he entered a Plea Agreement in which he admitted receiving
$919,551.00 in proceeds on account of fourteen (14) NAP applications. Pl. Ex. 6, at p. 7, ECF
No. 93-6.
15 11 U.S.C. § 523(a)(2)(A) (2019). This Section does not apply to statements made in writing.
16 E.g., Ojeda v. Goldberg, 599 F.3d 712, 718 (7th Cir. 2010); Field v. Mans, 157 F.3d 35, 45

(1st Cir. 1998); Chen v. Hay Phat (In re Phat), 623 B.R. 371, 377–78 (Bankr. E.D. Pa. 2021);
Lenox Pines, LLC v. Smith (In re Smith), Ch. 7 Case No. 17-67324-LRC, Adv. No. 18-05005-
LRC, 2021 WL 1234245, at *5 (Bankr. N.D. Ga. Mar. 31, 2021); Codisco, Inc. v. Marx (In re
Marx), 138 B.R. 633, 636 (Bankr. M.D. Fla. 1992).


                                              7
             Case 18-04023-KKS        Doc 109      Filed 07/20/21    Page 8 of 16




nondischargeable under § 523(a)(2)(A) must prove by a preponderance of

the evidence that (1) the debtor made a false representation, (2) with

intent to deceive the creditor, (3) the creditor relied on the

misrepresentation, (4) the reliance was justified, and (5) the

misrepresentation caused the creditor’s loss.17 Nutrien Ag has failed to

prove any of these elements.

       As to the first two elements: that Debtor made a false

representation or that he had any intent to deceive Nutrien Ag. A false

representation must be made knowingly and fraudulently.18 The

evidence supports Defendant’s testimony that when he gave Nutrien Ag

the Assignment he genuinely believed he had authority to act and sign

on behalf of Ja’Drian. No testimony or evidence support Nutrien Ag’s

accusation that Defendant knew in 2017 that listing Ja’Drian as the

“producer” on the NAP application was wrong. To the contrary, the

unrefuted evidence shows that Defendant first learned that his practice

of submitting NAP applications in others’ names was improper in


17 Harris v. Jayo (In re Harris), No. 19-11286, 2021 WL 2946295, at *3 (11th Cir. July 14,
2021) (citing Sec. & Exch. Comm’n v. Bilzerian (In re Bilzerian), 100 F.3d 886, 892 (11th Cir.
1996) (Bilzerian I)); see also Grogan v. Garner, 498 U.S. 279, 291 (1991) (holding § 523 actions
are determined by a preponderance of the evidence standard). 11 U.S.C. § 523(a)(2)(A)
requires proof of “justifiable, not reasonable, reliance.” Field v. Mans, 516 U.S. 59, 74 (1995).
18 In re Harris, 2021 WL 2946295, at *3 (quoting 4 Collier on Bankruptcy, ¶ 523.08[1][d] (16th

ed. 2018)).


                                               8
               Case 18-04023-KKS      Doc 109     Filed 07/20/21   Page 9 of 16




January of 2018, months after he delivered the Assignment to Nutrien

Ag. The Assignment was not a false representation.

         Fraudulent intent may be inferred from the circumstances, “but if

there is room for an inference of honest intent, the question of

nondischargeability must be resolved in the debtor’s favor.” 19 Here, the

evidence supports a finding that Defendant was acting with honest intent

when he provided the Assignment. Defendant’s testimony that he gave

Nutrien Ag the Assignment in a sincere effort to pay his debt was

credible. The NAP proceeds allocated to the farm in Ja’Drian’s name were

the only crop proceeds Defendant had not already pledged to another

creditor. Nutrien Ag presented no evidence that Defendant had any other

source of funds or assets with which he could pay his debt to Nutrien Ag

when he executed the Assignment. The fact that Defendant did not apply

for or attempt to collect NAP payments in others’ names after he

understood that doing so was improper supports the finding that

Defendant did not provide Nutrien Ag the Assignment with intent to

deceive.



19   In re Smith, 2021 WL 1234245, at *6 (quoting Advance Fin. Corp. v. Gross (In re Gross),
Ch.7 Case No. 09-88462, Adv. No. 10-06065, 2011 WL 3881015, at *6 (Bankr. N.D. Ga. June
10, 2011)) (internal quotation marks omitted).


                                              9
            Case 18-04023-KKS         Doc 109       Filed 07/20/21   Page 10 of 16




       Similarly, Nutrien Ag has not proven the third or fourth elements:

that it relied, justifiably, on anything Defendant wrote or said in

conjunction with the Assignment.20 Justifiable reliance is determined by

a subjective standard “based on the creditor's own abilities and

knowledge, or the knowledge that [the creditor] should have from the

facts that are available to [it].”21 Nutrien Ag may have relied on

Defendant’s representation that he was acting for Ja’Drian when he

signed the Assignment as “POA.” 22 But Nutrien Ag’s claim that it

justifiably relied on the Assignment to its detriment is unavailing. First,

the Agreement that has governed the business relationship between

Nutrien Ag and Defendant since 2012 names only Defendant as the

“Customer.” Nowhere on that document does Ja’Drian’s name appear.

For that reason alone, Nutrien Ag was, at minimum, on inquiry notice

that something was awry when its representative saw that Defendant



20 In its Complaint, Nutrien Ag alleges that it “relied” on the Assignment, ECF No. 43, ¶ 14;
that it “reasonably relied” on Defendant’s “misrepresentations and lack of disclosure of
material information,” id., ¶¶ 23, 30, and that its reliance was “actual, justifiable, and/or
reasonable,” id. ¶ 31. In Count IV, Nutrien Ag also alleges that it “reasonably relied” on the
written statements within the Assignment pursuant to 11 U.S.C. § 523(a)(2)(B). Id. ¶ 39.
21 Vision Bank v. McDowell (In re McDowell), Ch. 7 Case No. 11-30218PNS3, Adv. No. 11-

03032-WSS, 2012 WL 1569630, at *3 (Bankr. N.D. Fla. May 3, 2012) (quoting Street v.
Wilken (In re Wilken), 377 B.R. 927, 933 (Bankr. M.D. Fla. 2006)) (internal quotation marks
omitted); accord City Bank & Tr. Co. v. Vann (In re Vann), 67 F.3d 277, 283 (11th Cir. 1995).
22 Pl. Ex. 1, at p. 2, ECF 93-1 (Block “12B. Title/Relationship of the Individual if Signing in a

Representative Capacity;” hand-written, “POA.”).


                                               10
            Case 18-04023-KKS        Doc 109       Filed 07/20/21   Page 11 of 16




signed the Assignment as “POA” for Ja’Drian. Ja’Drian was not Nutrien

Ag’s customer. Second, Nutrien Ag and its predecessors have been in the

business of providing supplies to farmers like Defendant for a very long

time.23 Despite its experience, its knowledge of the farming industry in

general, and its familiarity with Defendant’s farming operation in

particular, Nutrien Ag accepted the Assignment even though Defendant

did not sign it for himself.

       Finally, Nutrien Ag did not prove the fifth element: causation. The

parties here agree that had Defendant not given the Assignment, Nutrien

Ag’s remedy was to sue. But Nutrien Ag did not present evidence that

the ability to sue Defendant in 2017 had any value whatsoever. In fact,

the testimony shows that had Nutrien Ag sued Defendant in July of 2017

rather than accept the Assignment, it would likely have collected

nothing—all of Defendant’s crops were under lien to other lenders,

including Trinity Bank for a $1.1 million operating loan. Any judgment

lien obtained by Nutrien Ag could only have attached to Defendant’s




23The Ag Retailer of the Future, Nutrien Ag Solutions, https://www.nutrienagsolutions.com/
about-us (last visited July 16, 2021) (“Though the Nutrien Ag Solutions name is still
relatively young, the company can trace its roots to predecessors that began operating as
early as 1859.”). The Court takes judicial notice of the fact that this text appears on Nutrien
Ag’s website. Fed. R. Evid. 201(b)–(c); Bryant v. Ford, 967 F.3d 1272, 1275 (11th Cir. 2020)).


                                              11
            Case 18-04023-KKS        Doc 109       Filed 07/20/21   Page 12 of 16




crops or NAP proceeds behind Trinity Bank’s prior perfected security

interest.

       In a recent case with similar facts, the Bankruptcy Court for the

Northern District of Georgia denied summary judgment on a creditor’s

§ 523(a)(2)(A) claim because the creditor did not address the existence of

collection remedies. 24 In so doing, the court stated:

       With regard to a debt for a fraudulently induced forbearance,
       the creditor must prove that [1] it had valuable collection
       remedies at the time of the misrepresentation, [2] it did not
       exercise those remedies based upon the misrepresentation,
       and [3] that the remedies lost value during the extension
       period. 25

       In the case at bar, the trial testimony made clear that: Defendant

owed Nutrien Ag over $100,000.00; the parties discussed how Defendant

was going to pay; Defendant offered Nutrien Ag an interest in NAP

proceeds from a farm he was operating; and Nutrien Ag accepted the

Assignment with the hope and expectation of getting paid. The fact that

Defendant signed the Assignment as “POA” for Ja’Drian was essentially

irrelevant to Nutrien Ag.



24 Lenox Pines, LLC v. Smith (In re Smith), Ch. 7 Case No. 17-67324-LRC, Adv. No. 18-05005-
LRC, 2021 WL 1234245, at *7 (Bankr. N.D. Ga. Mar. 31, 2021).
25 Id. at *6 (quoting Ojeda v. Goldberg, 599 F.3d 712, 718 (7th Cir. 2010)) (internal quotations

omitted).


                                              12
               Case 18-04023-KKS       Doc 109       Filed 07/20/21   Page 13 of 16




          B. Nutrien Ag has not proven that the debt arose as a result
                     of Debtor’s willful or malicious injury.

          In Count III, Nutrien Ag asserts a claim based on 11 U.S.C.

§ 523(a)(6), which provides: “[a] discharge . . . does not discharge an

individual debtor from any debt . . . for willful and malicious injury by

the debtor to another entity or to the property of another entity . . . .”26

The U.S. Supreme Court has interpreted “debt for” to mean “debt as a

result of,” “debt with respect to,” “debt by reason of,” and other similar

phrases.27 In SE Prop. Holdings, LLC v. Gaddy, the Eleventh Circuit

found that since the debt was incurred before the alleged fraud and arose

from breach of contract and not from a willful and malicious injury,

plaintiff’s argument that the debt was excepted from discharge failed as

a matter of law.28

          As in Gaddy, the debt here originated before Defendant gave

Nutrien Ag the Assignment. Nutrien Ag’s allegation—that Defendant’s

execution of the Assignment constitutes a willful and malicious injury—

fails as a matter of law to state a cause of action under § 523(a)(6). 29


26   11 U.S.C. § 523(a)(6) (2019).
27 Cohen v. De La Cruz, 523 U.S. 213, 220 (1998).
28 SE Prop. Holdings, LLC v. Gaddy (In re Gaddy), 977 F.3d 1051, 1058–59 (11th Cir. 2020),

cert. denied, No. 20-1076, 2021 WL 1520807 (Apr. 19, 2021).
29   Unlike § 523(a)(2)(A), § 523(a)(6) does not encompass debts for “extensions of credit,” like


                                                13
            Case 18-04023-KKS         Doc 109    Filed 07/20/21   Page 14 of 16




         C. Nutrien Ag has failed to state a claim that Defendant’s
           debt is nondischargeable as a materially false written
          statement about his or an insider’s financial condition.

       In Count IV, Nutrien Ag asserts that its claim is nondischargeable

under 11 U.S.C. § 523(a)(2)(B). That Section provides:

       A discharge under . . . this title does not discharge an
       individual debtor from any debt—
       (2) for . . . an extension, renewal, or refinancing of credit, to
       the extent obtained by . . .
          (B) use of a statement in writing—
             (i) that is materially false;
             (ii) respecting the debtor’s or an insider’s financial
             condition;
             (iii) on which the creditor to whom the debtor is liable
             for such money, property, services, or credit reasonably
             relied; and
             (iv) that the debtor caused to be made or published with
             intent to deceive . . . .30

Nutrien Ag urges that the Assignment was a materially false statement

in writing that Defendant had a valid right to the NAP proceeds from the

farm in Ja’Drian’s name.31 The evidence does not support such a finding.

       No evidence supports a finding that Defendant’s representation in

the Assignment that he was signing on behalf of Ja’Drian pursuant to a

power of attorney was materially false, as required by § 523(a)(2)(B)(i).




a forbearance in any event.
30 11 U.S.C. § 523(a)(2)(B) (2019).
31 ECF No. 43, ¶ 38.




                                            14
              Case 18-04023-KKS       Doc 109       Filed 07/20/21   Page 15 of 16




Defendant’s unrefuted testimony was that he always signed documents

and handled JaDrian’s affairs the same way. Further, nothing in the

Assignment amounts to an affirmative representation by Defenant of

anyone’s financial condition. The representations in the Assignment are

that the producer (Assignor) was Ja’Drian, that $125,000 of NAP

proceeds for 2017 on land located in Jackson County, Florida was

assigned to Nutrien Ag’s predecessor, Crop Production Services, and that

Defendant signed the Assignment in a representative capacity for

Ja’Drian.

         Even if the Court were to rule that the Assignment constitutes a

statement in writing about Defendant’s or Ja’Drian’s financial condition,

Nutrien Ag failed to prove Defendant had any intent to deceive when he

delivered the Assignment to Nutrien Ag, as required by § 523(a)(2)(B)(iv).

         Nutrien Ag’s reliance on the Eleventh Circuit’s ruling in Appling v.

Lamar, Archer & Cofrin, LLP 32 is misplaced. In Appling, the debtor owed

his lawyers over $60,000.00 in fees and was unable to keep current on his

legal bills. 33 To induce his lawyers to continue representing him, the

debtor told his lawyers he was expecting an income tax refund of


32   Appling v. Lamar, Archer & Cofrin, LLP (In re Appling), 848 F.3d 953 (11th Cir. 2017).
33   Id. at 955.


                                               15
              Case 18-04023-KKS      Doc 109       Filed 07/20/21   Page 16 of 16




approximately $100,000.00.34 In reality, by the time the debtor made that

representation he and his wife had already received and spent the tax

refund.35 The bankruptcy and district courts agreed that the debtor in

Appling lied about the tax refund.36 The Eleventh Circuit in Appling held,

in part, that a debtor’s statement about a single asset may be a statement

respecting a debtor’s financial condition. 37 The facts here are

distinguishable from those in Appling.

                                     CONCLUSION

           The record is devoid of evidence showing that Defendant’s debt to

Nutrien Ag is nondischargeable under 11 U.S.C. §§ 523(a)(2)(A),

(a)(2)(B), or (a)(6). Final judgment shall be entered in favor of Defendant

and against Nutrien Ag on all counts of the Amended Complaint.


           DONE AND ORDERED ON ________________________.
                                  July 20, 2021




                                                    ______________________________
                                                    KAREN K. SPECIE
                                                    Chief U.S. Bankruptcy Judge

cc: all parties in interest


34   Id.
35   Id.
36 The district court affirmed the bankruptcy court’s ruling that the debtor made a materially
false statement with intent to deceive, on which the creditor justifiably relied. Id. at 956–57.
37 Id. at 961.




                                              16
